NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to CN201920369950X filed 22 March 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	Replacement drawing sheets for Figures 1-17 were received on 07 March 2022 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 07 March 2022.
	The claim objections have been obviated in view of Applicant’s amendments filed 07 March 2022 and the Examiner’s Amendments made below.
	An Examiner’s Amendment to address objections and rejections of the claims appears below.
	Claims 1-8, as amended, are allowed. See below.

Response to Arguments
Applicant’s arguments, filed 07 March 2022, have been fully considered and are persuasive.  The rejection of claims 1-8 under 35 U.S.C. 102(a)(1) in view of SportsTrail Store (NPL) has been withdrawn. Applicant provided a legible copy of the chat history and relevant exhibits that provided sufficient evidence to overcome the previous rejection.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine Ye on 12 May 2022.

The application has been amended as follows: 
CLAIMS:
Claim 1, lines 1-2, “A walking flat belt having hanging exercise means, comprising a mounting member, sling body, an obstacle, a connecting member” is amended to read --A walking flat belt, comprising a mounting member, a sling body, a hanging obstacle, and a connecting member--
Claim 1, lines 4-5, “the mounting member comprises a “日” shaped buckle and a flat strap to receive the “日” shaped buckle” is amended to read --the mounting member is mounted to the sling body and comprises a rectangular shaped buckle and a flat strap to receive the rectangular shaped buckle--
Claim 1, line 6, “the “日” shaped buckle” is amended to read --the rectangular shaped buckle--
Claim 1, line 15, “one end of the flat strap” is amended to read --wherein one end of the flat strap--
Claim 2, line 1, “The walking flat belt having hanging exercise means” is amended to read --The walking flat belt--
Claim 2, line 4, “a sequence” should read --a sequence of the plurality of mounting members--
Claim 2, line 5, “the second connection area” is amended to read --the second connection area of the first mounting member--
Claim 3, line 1, “The walking flat belt having hanging exercise means” is amended to read --The walking flat belt--
Claim 4, line 1, “The walking flat belt having hanging exercise means” is amended to read --The walking flat belt--
Claim 5, line 1, “The walking flat belt having hanging exercise means” is amended to read --The walking flat belt--
Claim 6, line 1, “The walking flat belt having hanging exercise means” is amended to read --The walking flat belt--
Claim 6, line 1, “said” is amended to read --wherein said--
Claim 7, line 1, “The walking flat belt having hanging exercise means” is amended to read --The walking flat belt--
Claim 8, line 1, “The walking flat belt having hanging exercise means” is amended to read --The walking flat belt--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the structural and functional limitations, further in view of the structure of the mounting member.

The closest prior art of record includes O’Brien et al. (US 2017/0319887, hereinafter O’Brien).
Regarding independent claim 1, O’Brien teaches a walking flat belt, comprising a mounting member (hanger 41), a sling body (main line 10), a hanging obstacle (activity apparatuses 40a, 40b, 40c, 40d), and a connecting member (eyelet ring 44); wherein the mounting member is mounted to the sling body (Figs. 1-3D).
O’Brien fails to teach wherein the mounting member comprises a rectangular shaped buckle and a flat strap to receive the rectangular shaped buckle; the rectangular shaped buckle, including a mouthpiece element, made of a pair of horizontal members and a pair of vertical members and a partition element, made of a pair of horizontal members and a pair of vertical members and a partition element, located in the mouthpiece element; wherein two ends of the partition element are connected with the vertical members of the mouthpiece element to form one integral piece; the partition element divides an area enclosed by the mouthpiece element to a first connection area and second connection area; wherein one end of the flat strap passes through the first connection area, then passes over the partition element and then passes through the second connection area, and is connected with an other end of the flat strap.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784